DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Melikian (US 9,138,895).


As to claim 1, Melikian discloses a picking tool (10), as illustrated in Figures 1-7B, comprising a main body (18); a pressure sensor mounted on the main body (Each of the gripping tools 142, 144, 146 that attach to the robot arm 18 can include some sort of sensing and identification device (not shown). This device communicates with the main processor 42 of the robot controller 14 through the external device interface 50 (FIG. 2) to indicate the type of tool attached to the robot arm 18. The robot controller 14 can then determine whether the appropriate gripping tool is attached to the robot arm 18 to grip the particular article (step 150) – see col. 5, lines 56-65);  a memory (44); and a display screen (28); wherein the main body comprises a first clamping arm and a second clamping arm (disclosed as gripper 142 – see annotated Figure 1 below); a first end of the first clamping arm and a first end of the second clamping arm are fixedly coupled; the main body comprises an operating portion adjacent to the first end of the first clamping arm and the first end of the second clamping arm; a second end of the first clamping arm and a second end of the second clamping arm are separated; the main body comprises a picking portion adjacent to the second end of the first  clamping arm and the second end of the second clamping arm; the memory is electrically coupled to the pressure sensor and configured to obtain a total number of sensed pressure signals from the pressure sensor (see col. 5, lines 56-65); and the display screen is electrically coupled to the memory and configured to display  the total number of sensed pressure signals.
Melikian discloses the claimed invention except for the pressure sensor to be located on the picking portion between the first clamping arm and the second clamping arm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the pressure sensor to be located on the picking portion between the first clamping arm and the second clamping arm, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04.VI.C.  Therefore,  with this location modification, the pressure sensor is pressed when the first clamping arm and the second clamping arm pick an object.
With claim 2, it is best interpreted that the pressure sensor is movably disposed on the first clamping arm or the second clamping arm based on the movement of the body (18).
With claim 3, the picking tool would inherently have a power component (electrical plug) that is electrically coupled to the pressure sensor, the memory, and the display screen.

    PNG
    media_image1.png
    524
    881
    media_image1.png
    Greyscale

As to claim 8, Melikian discloses a picking tool (10), as illustrated in Figures 1-7B, comprising a main body (18);  a vacuum sensor mounted on the main body (Each of the gripping tools 142, 144, 146 that attach to the robot arm 18 can include some sort of sensing and identification device (not shown). This device communicates with the main processor 42 of the robot controller 14 through the external device interface 50 (FIG. 2) to indicate the type of tool attached to the robot arm 18. The robot controller 14 can then determine whether the appropriate gripping tool is attached to the robot arm 18 to grip the particular article (step 150) – see col. 5, lines 56-65); a memory (44); and a display screen (28); wherein the main body comprises an operating portion (see annotated Figure 1 above) and a picking portion (146) coupled to the operating portion;  the picking portion comprises a suction cup (146); the vacuum sensor is mounted on the main body and coupled to the suction cup; the vacuum sensor is configured to sense a vacuum signal when the suction cup picks an object; the memory is electrically coupled to the vacuum sensor and configured to obtain a total number of sensed vacuum signals from the vacuum sensor (see col. 
With claim 9, the picking tool would inherently have a power component (electrical plug) that is electrically coupled to the vacuum sensor, the memory, and the display screen.
Allowable Subject Matter
Claims 4-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mishler, Calman, Campbell, Li, and Shahpurwala are cited as being relevant art, because each prior art shows a picking tool comprising a main body and a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651